Opinion for the Court filed by Circuit Judge GINSBURG.
Concurring Statement filed by Circuit Judge EDWARDS.
Dissenting Opinion filed by Circuit Judge MIKVA.
GINSBURG, Circuit Judge:
The American Federation of Government Employees (AFGE) and the National Treasury Employees Union (NTEU) appeal a district court judgment declaring that an advisory opinion of K. William O’Connor, Special Counsel of the Merit Systems Protection Board (MSPB), “does not contravene the Hatch Act and is not unconstitutional.” American Federation of Government Employees v. O’Connor, 589 F.Supp. 1551, 1563 (D.D.C.1984). The Special Counsel’s advice concerns the permissibility under section 9(a) of the Hatch Act, 5 U.S.C. § 7324(a)(2) (1982),1 of voter registration drives conducted by members of public sector unions, after those unions have endorsed candidates for political office. AFGE and NTEU urge us to declare the Special Counsel’s advisory opinion “illegal, void and contrary to law,” AFGE Brief at 51; the government seeks affirmance of the district court’s decision on the ground that the Special Counsel’s advice “is reasonable and has a basis in fact.” Government Brief at 26.
We hold that neither side is entitled to the disposition it seeks because the matter, as tendered to the district court and on appeal, is not ripe for judicial review. AFGE and NTEU have framed a general question not wedded to the facts of a particular case. They have named as sole defendant the MSPB’s Special Counsel, an officer who may investigate, prosecute, and extend advice, but may not adjudicate Hatch Act liability. Adjudicatory authority in Hatch Act enforcement cases, at the administrative level, resides exclusively in the MSPB; that tribunal is not, in law or in practice, bound to follow the Special Counsel’s advice. There is no indication at this time what position the MSPB would take on the question the unions pose.
Furthermore, the unions have barely sketched the contours of their case. They commenced this action without soliciting the Special Counsel’s advice. Prompted by the district judge, the unions composed a terse inquiry to the Special Counsel, and received a return response formulated without investigation and with few hard facts in hand. The letter exchange between the unions and the Special Counsel presents unrefined issues in dim light. The unions’ question, and the Special Counsel’s *313answer, are not the stuff of a controversy ready for judicial review.
Because the district court reached out prematurely to declare law applicable to controversies lacking precise shape, we vacate the judgment from which the unions have appealed; we remand the case with instructions to dismiss the complaints for failure to present concrete claims ripe for court adjudication.
I. Background
This dispute centers on a letter opinion requested by the complaining parties and supplied by an officer who may investigate, prosecute, and advise, but whose advice binds no one. An earlier letter sparked the litigation. On February 29, 1984, James M. Peirce, president of the National Federation of Federal Employees (NFFE),2 wrote John Erck, an attorney in the Office of the MSPB Special Counsel, to request written confirmation of an opinion Erck had expressed in a telephone conversation the day before. Erck had informed Peirce’s aide that NFFE members could lawfully “conduct a nation-wide, non-partisan voter registration drive at their worksites,” see NFFE Letter, reprinted in NTEU Joint Appendix (J.A.) la, as long as NFFE had not endorsed candidates for the upcoming presidential and congressional elections.
In a letter dated March 2, NTEU J.A. 4-5, Erck repeated this advice. He stated that, under the Hatch Act, “[fjederal employees may participate in voter registration drives that are not identified with a political party or a partisan candidate for public office.” However, he continued, “in our opinion,” an organization’s endorsement of a candidate would make it a “partisan club for the duration of the campaign.” Erck’s March 2 letter concluded:
Members of NFFE may participate in a voter registration drive as long as the organization maintains its neutrality. In the event that NFFE endorses a candidate for President and/or candidates for the U.S. Congress, NFFE members who are federal employees would be required to cease their voter registration activities.

Id.

On March 27, AFGE sued the Special Counsel;3 NTEU filed its own complaint a day later. Neither union, at that stage, had itself requested advice from the Special Counsel, and neither ever named any other party defendant. The complaints principally alleged that because the AFGE and NTEU national unions had endorsed presidential and congressional candidates for the approaching elections, Erck’s letter to NFFE had discouraged AFGE and NTEU members from engaging or continuing to engage in nonpartisan voter registration drives. Erck’s advice to NFFE, AFGE and NTEU asserted, thus violated public sector union members’ first amendment freedoms of speech and association. AFGE and NTEU sought (1) an injunction stopping the Special Counsel from “enforcing or continuing in effect” his subordinate’s March 2 letter to NFFE, and (2) a declaration that the “holding” of the March 2 letter was contrary to the Hatch Act and unconstitutional. AFGE J,A. 11. On March 30, the district court denied the unions’ motions for temporary restraining orders, AFGE J.A. 24-25, and instructed AFGE and NTEU to ask the Special Counsel for an opinion regarding the particular voter registration activities in which they wished to engage.4
The unions requested an advisory, opinion from the Special Counsel on the following Monday, April 2. Their request letter con*314tained a single paragraph describing the facts on which they sought advice:
[NTEU] and [AFGE] have each endorsed a candidate for the presidency in 1984. Both unions, as has been our practice in the past, are now engaged, through our locals and chapters, in nonpartisan voter registration activity at worksites across the country. More specifically, at such registration activities, no attempt is made to solicit registrants on the basis of political party or candidate preference.
NTEU J.A. 35. The letter supplied no further particulars about the ongoing or proposed voter registration efforts of the national or local unions. NTEU and AFGE closed by reminding the Special Counsel that the unions had “commenced litigation challenging the legality of [Erck’s] March 2, 1984 letter,” and that counsel for the Office of Special Counsel had furnished assurance “in open court ... that an opinion responding to our letter will be issued within the week.” Id. at 36.
Four days later, on Friday, April 6, the Special Counsel addressed to counsel for NTEU and AFGE the advice letter on which the unions now center their plea for judicial review. In the opening paragraphs, the April 6 letter twice noted the “paucity of information” contained in the AFGE-NTEU letter of April 2. Also at the outset, the Special Counsel stated that his responsive letter was merely “advisory in nature,” and that therefore “we have not conducted any investigation into your activity.” Id. at 41.5 The Special Counsel’s letter next recounted some Hatch Act history and cited early Civil Service Commission adjudications establishing that voter registration drives could constitute prohibited political activity under certain eircumstances. The Special Counsel then declared:
The determination of whether a voter registration drive is a political campaign activity must be made from the available evidence. Although you state that, “no attempt is made to solicit registrants on the basis of political party or candidate preference,” the absence of such “solicitation” at a voter registration information booth does not necessarily mean that the drive is not partisan; it is only one factor to be considered.
Id. at 44. The Special Counsel went on to list a number of other factors his office might consider relevant to a determination whether a particular voter registration drive violated the Hatch Act.6 He further stated: “This is, of course, only a partial list____ Given the increasing use of voter registration as a tool in partisan political campaigns, we cannot accept at face value your assertion that the drive you plan is ‘nonpartisan.’ ” Id. at 45.
At this point, the tenor of the letter changed. In place of comment on the few operative facts before the Special Counsel, and generalized, noncommittal, or tentative observations, the advice became: “The material available to us indicates that your voter registration drives have become adjuncts to the political campaign activities of your unions.” Id. at 46. Citing communiqués from leaders of the national unions and their locals that “emphasiz[ed] the importance of voter registration in advancing the campaigns of candidates which the unions support,” the Special Counsel stated:
[T]he ineluctable conclusion must be that those voter registration drives sponsored or conducted by the unions are, in fact, partisan. Accordingly, we must advise you that participation by federal employ*315ees in your unions’ voter registration drives is prohibited political activity within the definition of the Hatch Act.
Id. at 47. “Of course,” the Special Counsel added, “all federal employees[ ] remain free to participate in truly nonpartisan registration drives.” Id.
AFGE and NTEU amended and renewed their requests for relief. After full argument and briefing, the district court issued its decision on June 29. The court first addressed questions of justiciability. No exhaustion-of-administrative-remedies barrier impeded immediate court adjudication, the district judge held, because there is no review track within the ageney for advice the Special Counsel gives.7 Turning to the ripeness of the unions’ case, the court stated that although the Special Counsel’s opinion “lack[ed] coercive legal effect,” it “create[d] an onerous legal uncertainty” and was “tantamount to a threat of enforcement.” O’Connor, 589 F.Supp. at 1559. In view of the severe penalties attending an MSPB adjudication that a federal employee has violated the Hatch Act — dismissal or, at a minimum, suspension without pay for thirty days, id. at 1552 (citing 5 U.S.C. § 7325 (1982))8 — the district court concluded that the Special Counsel’s advice in fact impels conformity. Id. at 1559. The court therefore held the unions “entitled to seek review of [the advice] without further delay.” Id.
On the merits, however, the court found the Special Counsel’s advisory opinion both consistent with the Hatch Act and constitutional. Id. at 1563. AFGE and NTEU defend the district court’s ruling on ripeness and urge reversal of the decision on the merits.
II. Discussion
In their initial briefs, the unions and the government grappled almost exclusively with the broad first amendment question presented to and decided by the district court. At oral argument we inquired into the ripeness of the ease for judicial review, see Abbott Laboratories v. Gardner, 387 U.S. 136, 87 S.Ct. 1507, 18 L.Ed.2d 681 (1967), and we subsequently allowed both sides to submit supplemental briefs addressed to that threshold matter.9 We raised the ripeness issue on our own motion because it “involve[s], at least in part,” Regional Rail Reorganization Act Cases, 419 U.S. 102, 138, 95 S.Ct. 335, 355, 42 L.Ed.2d 320 (1974), the limits article III places on judicial power. See generally G. Gunther, Cases and Materials on Constitutional Law 1655-66 (10th ed. 1980). Mindful of those limits, we conclude that two prime facets of the AFGE and NTEU complaints render the case the unions have framed unsuitable for court adjudication, see Abbott Laboratories, 387 U.S. at 149, 87 S.Ct. at 1515: (1) the character of the administrative action AFGE and NTEU challenge; (2) the sweeping generality of the case the unions have chosen to state.
A.
AFGE and NTEU solicited advice from the MSPB’s Special Counsel, and now seek a judicial declaration that the advice they obtained is void. In effect, the unions would have article III judges rewrite the Special Counsel’s advisory opinion. But the advice the Special Counsel is permitted to give creates no law and binds neither the public nor any agency or officer of govern*316ment. No precedent known to us sanctions court review of such nonbinding advisory expositions.10
To clarify the position of the Special Counsel in relation to Hatch Act enforcement, we describe Congress’ three-way division in 1978 of the authority once vested entirely in the Civil Service Commission (CSC).11 Under the Civil Service Reform Act of 1978, Pub.L. No. 95-454, 92 Stat. 1111, the MSPB is charged with adjudicating Hatch Act cases,12 the Office of Personnel Management (OPM) is responsible for promulgating Hatch Act regulations,13 and the Office of the Special Counsel is empowered to investigate allegations of Hatch Act violations and to present them to the MSPB.14 In line with contemporary separation-of-powers and due process jurisprudence, see, e.g., M. McClintok, NLRB General Counsel 14-15 (1980), the prosecutorial and adjudicatory arms of the statutory scheme work independently;15 the MSPB is free to disagree with the Special Counsel and often does. See, e.g., Special Counsel v. Biggs, 1983 Fed.Merit Sys.Rep. (Lab.Rel. Press) ¶ 5238 (Aug. 23, 1983); see also Developments in the Law — Public Employment, 97 Harv.L.Rev. 1611, 1643 (1984) (Office of the Special Counsel’s “seemingly broad powers are greatly circumscribed in practice, [in part] by the Special Counsel’s lack of authority to require either the Board or other agencies to do its bidding”) [hereafter cited as Developments ].16
When Congress positions an agency to speak the final administrative word on the meaning of a statute, and that agency talks, judicial review of the pronouncement may well be in order. See, e.g., Joseph v. United States Civil Service Commission, 554 F.2d 1140 (D.C.Cir.1977); Continental Air Lines v. Civil Aeronautics Board, 522 F.2d 107 (D.C.Cir.1975) (en banc); National Automatic Laundry & Cleaning Council v. Shultz, 443 F.2d 689 (D.C.Cir.1971); National Student Association v. Hershey, 412 F.2d 1103 (D.C.Cir.1969).17 Here, in contrast, we have only the advice of an officer Congress did not authorize to speak definitively. The Special Counsel neither represents the views of the MSPB nor holds sway over it; his advisory opinions offer essentially a forecast, albeit an educated one, of the way the MSPB would rule *317if an actual case materialized.18 Like the advisory letters and opinions offered in diverse government quarters, see Automatic Laundry, 443 F.2d at 699-700 & n. 10, such counsel “can serve the [salutary] purpose of providing an informed though not binding prediction,” but “[t]here are sound reasons why [the advice] should not be subject to judicial review.” Id. at 699.19
One salient, practical reason is the inhibitive effect judicial review might have on the performance of a valuable public service. We note that in 1983, the Office of the Special Counsel issued some 4000 informal advisory opinions concerning the Hatch Act. See Developments, supra p. 753, at 1654 (citing Office of the Special Counsel, U.S. Merit Sys. Protection Bd., A Report to Congress from the Office of Special Counsel: Fiscal Year 1983, at 16-17 (1983) [hereafter cited as Report] ). If every such opinion that displeased the party requesting it could be attacked in court, the Special Counsel might hesitate to devote the limited resources of his office to this work.20
The Special Counsel’s authority to issue advisory opinions regarding the Hatch Act derives from 5 U.S.C. § 1206(l) (1982), which apparently codifies past CSC practice under pre-1978 civil service law. See United States Civil Service Commission v. Nalional Association of Letter Carriers, 413 U.S. 548, 580 & n. 22, 93 S.Ct. 2880, 2898 & n. 22, 37 L.Ed.2d 796 (1973). In reaffirming the constitutionality of the text of the Hatch Act, the Supreme Court specially commended this mechanism for dispensing informal advice; the Court believed that the availability of a preliminary opinion in advance of employee action would alleviate the Act’s potential to chill the exercise of first amendment rights. Id. But if the Special Counsel could be haled into court every time there was heard a discouraging word from his office, the giving of needed advice would perforce be hampered and might well be paralyzed. Absent some indication that the Special Counsel has metamorphosed from a counselor and constructor of safe harbors into a determined censor of government employees’ political activities, judges should not jeopardize a process that the High Court has identified as a saving grace of Hatch Act administration.
The prospect that our routine surveillance would hobble the Special Counsel in his role as a counselor bears on a larger concern: judicial review of the Special Counsel’s advice, we believe, would be discordant with the congressionally established scheme for deciding Hatch Act cases. Court oversight of the Special Counsel’s opinions would either short-cir*318cuit that scheme or introduce a most peculiar doubling of judicial effort.
Congress has installed the MSPB as the administrative forum of first resort in the adjudication of Hatch Act enforcement cases and — at the MSPB’s option or the Special Counsel’s request — in the review of Hatch Act regulations promulgated by the OPM. See 5 U.S.C. § 1205(e) (1982). The MSPB has thus inherited the CSC’s “accustomed role” of refining the law of prohibited political activities through the continual decision of cases and the coordination of the rules that emerge from them; the process of applying administrative experience and expertise to the ever-varying fact patterns in this constitutionally delicate field is one “that Congress necessarily anticipated would occur down through the years.” Letter Carriers, 413 U.S. at 574-75, 93 S.Ct. at 2895.
Were we to allow parties discontent with the Special Counsel’s advice to proceed directly to court, bypassing the MSPB altogether, we would strip the MSPB of the authority Congress allocated to that body as tribunal of first instance.21 The government proposed a solution to this particular problem. It suggested that we adopt a relaxed standard of review and simply inquire whether the Special Counsel’s advice was “reasonable and ha[d] a basis in fact.” Government Brief at 26. Were we to follow that path, we would become engaged in the construction of initial court rulings of little practical import and with scant precedential impact upon the MSPB; we would involve judges in a progression from tentative preview of Special Counsel opinions to dispositive review of MSPB decisions. If this sort of yo-yo review has antecedents in federal practice, we are unfamiliar with them; nor are we aware of any warrant from Congress to create such a curiosity.22
B.
Even if the Special Counsel could dictate to the MSPB in Hatch Act matters, we would question the fitness for review of the unions’ case.23 As a commentator not unfriendly to preenforcement judicial review reminds us:
No court should decide an issue that has not been properly clarified and no court should decide any question without needed facts. A case is clearly unripe for judicial determination if issues are unclear or needed facts are undeveloped.
K. Davis, Administrative Law Treatise § 25:11, at 385 (2d ed. 1983).
Courts customarily deal in specific facts or circumstances drawn with some precision and legal questions trimmed to fit those facts or circumstances; they are not in the business of deciding the general *319without reference to the specific. See Toilet Goods Association v. Gardner, 387 U.S. 158, 162-64, 87 S.Ct. 1520, 1523-24, 18 L.Ed.2d 697 (1967); Andrade v. Lauer, 729 F.2d 1475, 1481 (D.C.Cir.1984).24 AFGE and NTEU, however, tendered no fact-particular case to or against the Special Counsel. Instead, the unions solicited an assurance that their registration activities, broadly and briefly described, would be given carte blanche as long as participants made “no attempt ... to solicit registrants on the basis of political party or candidate preference.” NTEU J.A. 35. The Special Counsel denied the unions the general license they sought, but that action in itself presents no crystallized controversy.25 In short, the case proffered by AFGE and NTEU against the Special Counsel contains a broadside, but no precise fact accounting on the unions’ side; no “reflective examination in the course of [any] agency’s interpretative process”; and none of the “signposts of authoritative determination, finality and ripeness” that have pointed us in other cases toward judicial review.26 See Automatic Laundry, 443 F.2d at 702.
At oral argument, AFGE suggested that a two-letter exchange in the record27 indicated the specificity and maturity of this case. The first letter, dated March 26, 1984, is a request from an AFGE local in San Antonio, Texas, for permission to conduct a worksite voter registration drive. The second is a response from the employing unit (a Veterans Administration hospital) in San Antonio, dated March 27, 1984; the response relies on the Special Counsel’s “ruling” (apparently, the March 2 letter to NFFE) to deny the request.
We express no view on the current justiciability of the suggested San Antonio case. Plainly, it is not the one before us. Neither the San Antonio local28 nor the employing unit is a party to this action. Moreover, the Special Counsel was never asked to, and did not in fact, explore any questions concerning the independence of local unions from their parent organizations; such questions might well prove central to the Special Counsel’s conclusions about the effect of the national unions’ endorsements on voter registration activities in a given case. It was the district court’s view, we note, that if a local could make a “clear showing” of autonomy, “then participation [in registration drives] might, occur with impunity, assuming, of course, that the local itself remained uncommitted.” O’Connor, 589 F.Supp. at 1562. But the AFGE-NTEU letter request advanced no claim of that character. The letter identified broadly and only the registration drives that the national unions had conducted in the past “through [their] locals and chapters.” See supra p. 751.
The Special Counsel has confronted no AFGE or NTEU member with a prosecution threat should he or she participate in a particular voter registration drive. Indeed, *320the fact-thin quality of the case AFGE and NTEU have stated precludes a court from holding, with fidelity to Supreme Court precedent, that “a genuine threat of enforcement” has been demonstrated here. Cf. Steffel v. Thompson, 415 U.S. 452, 455-56 & n. 4, 459, 94 S.Ct. 1209, 1213-14 & n. 4, 1215, 39 L.Ed.2d 505 (1974) (two threats of arrest; companion actually arrested; prosecution likely); id. at 476, 94 S.Ct. at 1224 (Stewart, J., concurring) (“genuine threat” cases will be “exceedingly rare”); Kaplan v. Hess, 694 F.2d 847 (D.C.Cir.1982) (threat by judge, the ultimate decisionmaker, to jail for contempt). It is of some significance in this regard that in 1983, in addition to issuing “roughly 4,000 informal advisory opinions regarding the Hatch Act,” the Special Counsel “received 86 allegations of violations, and initiated two prosecutions.” Developments, supra p. 753, at 1654 (citing Report, supra p. 754, at 16-17). Since the creation of his office in 1978, the Special Counsel has never initiated more than thirteen Hatch Act prosecutions in a single year. Id. at 1654 n. 25 (citing Report, supra p. 754, at 17). And given the “political, budgetary, and staffing problems that have plagued the Office since its inception,” id. at 1643-44, the number of prosecutions seems unlikely to increase markedly in the near future.29 See also supra note 8.
Conclusion
Our rejection of the instant action on ripeness grounds is without prejudice to the unions’ rights to pursue any other remedies they may have. AFGE and NTEU or their locals may wish, for example, to formulate further, more detailed requests for advice; on a fuller statement of facts, and with more time for consideration, the Special Counsel may well reach other conclusions.30 Moreover, although the 1984 elections will soon be history, the unions may seek to prevent a recurrence of their present problems by requesting an OPM rulemaking — ultimately reviewable in court, see Joseph v. United States Civil Service Commission, 554 F.2d 1140 (D.C.Cir.1977) — on voter registration drives.31 Finally, we leave for another day and case the question whether federal employees and their unions may proceed against an employing unit for refusing a request to conduct a worksite voter registration drive.
The judgment of the district court is vacated32 and the case is remanded with instructions to dismiss the unions’ complaints for failure to present claims currently ripe for court adjudication.

It is so ordered.


. An employee in an Executive agency ... may not
(2) take an active part in political management or in political campaigns.
5 U.S.C. § 7324(a)(2) (1982). The MSPB is charged with adjudicating Hatch Act matters. Id. §§ 1205(a)(1), 1505. An employee held to have violated § 9 of the Act "shall be removed from his position” unless the MSPB “finds by unanimous vote that the violation does not warrant removal,” in which case "a penalty of not less than 30 days’ suspension without pay shall be imposed.” Id. § 7325. But cf. infra note 8.


. NFFE is not a party to this action.


. The named plaintiffs also included an AFGE local alleged to represent employees at a facility in Maryland and that local’s president.


. The court cited French v. Devine, 547 F.Supp. 443 (D.D.C.1982), as indicating the appropriate procedural course. There, a plaintiff precisely described political activities he wished to pursue and charged that the Hatch Act unconstitutionally barred him from engaging in them. The court believed that the justiciability of his complaint depended on receipt of an opinion from the MSPB Special Counsel stating that the Hatch Act in fact forbade the proposed conduct.


. The Special Counsel additionally observed, however, that he had considered papers filed by the unions in connection with their lawsuit against him, "as well as other material in our files." NTEU J.A. 41.


. Some other relevant factors might include other political activities of the sponsoring organization, the degree to which that organization has become identified with the success or failure of a partisan political candidate, issue or party, the nexus, if any, between the decision to undertake a voter registration drive and the other political objectives of the sponsor, whether particular groups are targeted for registration on the basis of their perceived political preference and the nature of publicity circulated to targets of the drive immediately prior to or during the drive.
Id. at 45.


. The court observed that "Congress has provided [the plaintiffs] with no mechanism for administrative review of an advisory opinion of the Special Counsel" short of "bait[ing] him into an enforcement action.” American Fed'n of Gov’t Employees v. O’Connor, 589 F.Supp. 1551, 1556-57 (D.D.C.1984). "Exhaustion is appropriate,” the court concluded, “only when a complainant is realistically able to seek administrative relief simply by applying for it, or when the administrative process has already begun." Id. at 1557.


. See supra note 1. We note but do not decide the question whether the MSPB, in view of the first amendment rights implicated, may suspend penalties when there is a genuine issue as to the permissibility of the conduct involved.


. American Fed'n of Gov't Employees v. O’Connor, Nos. 84-5410 & 84-5414 (D.C.Cir. Sept. 7, 1984) (order granting motion to file supplemental briefs).


. By contrast, the "advisory opinions" we reviewed in National Conservative Political Action Comm. v. Federal Election Comm’n, 626 F.2d 953 (D.C.Cir.1980) (per curiam), and in National Automatic Laundry & Cleaning Council v. Shultz, 443 F.2d 689 (D.C.Cir.1971), constituted final and authoritative statements of position by the agencies to which Congress had entrusted the full task of administering and interpreting the underlying statutes.


. For an overview of the former regime, see United States Civil Serv. Comm’n v. National Ass’n of Letter Carriers, 413 U.S. 548, 559, 93 S.Ct. 2880, 2887, 37 L.Ed.2d 796 (1973).


. 5 U.S.C. § 1205(a)(1) (1982); see also id. § 1505 (parallel responsibilities with regard to certain state and local government employees).


. Section 102 of the President's Reorganization Plan of 1978, 92 Stat. 3783, reprinted in 5 U.S.C. § 1101 note (1982) — which defines the new structure of the civil service to the extent that the Civil Service Reform Act of 1978 does not provide to the contrary, see Pub.L. No. 95-454, § 905, 92 Stat. 1111, 1224 — states: “Except as otherwise specified in this Plan, all functions vested by statute in the [CSC] ... are hereby transferred to the Director of the [OPM].” See also 5 U.S.C. § 7327 (1982) (explicitly conferring authority to prescribe regulations granting Hatch Act exemptions).


. 5 U.S.C. §§ 1206(e)(1)(A)-(B), (g)(1), 1504 (1982).


. In French v. Devine, 547 F.Supp. 443 (D.D.C.1982) — which held justiciable an MSPB Special Counsel opinion, see supra note 4 — the court seemed to assume that the MSPB and the Special Counsel regularly act in concert. See 547 F.Supp. at 446-47.


. Even when the MSPB ultimately upholds the Special Counsel’s position on Hatch Act matters, the Board does not appear to regard the employee’s preenforcement good-faith rejection of the Special Counsel’s opinion as an "aggravating circumstance” warranting the stiffest of penalties. See Special Counsel v. Yoho, 1983 Fed.Merit Sys.Rep. (Lab.Rel.Press) ¶5136, at X-5067 (June 10, 1983).


. But cf. Sullivan v. Division of Elections, 718 F.2d 363 (11th Cir.1983) (holding nonjusticiable a challenge to an election commission's advisory opinion and to the Florida statute authorizing it).


. Nor does the record or case law genuinely support characterization of the Special Counsel's opinion as a justiciable “threat of enforcement.” See infra pp. 756-57 & note 25.


. In Boating Indus. Ass’ns v. Marshall, 601 F.2d 1376 (9th Cir.1979), the court found nonjusticiable a challenge to an interpretation of the Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S.C. §§ 901-950 (1982), issued by the Office of Workers’ Compensation Programs (OWCP), an agency with power only to bring compensation cases before the Benefits Review Board. The court observed:
Notice No. 21 is not a regulation issued under congressional mandate in assistance of the OWCP’s regulatory powers. Rather, this ruling derives from the requirement that the Secretary [of Labor] provide "information and assistance” when requested____ This section should not be expanded into a congressional mandate for pre-enforcement review of any of the Act’s provisions for which assistance is requested.
Id. at 1382 n. 6. The court added that "the possibility of criminal sanctions applying does not of itself create a case or controversy.” Id. at 1385.


. The Special Counsel must choose his projects carefully, for “budgetary ... and staffing problems ... have plagued [his] Office since its inception.” Developments, supra p. 753, at 1643-44.
The observation this court made some 40 years ago remains sound in a case such as the present one:
To permit suits for declaratory judgments upon mere informal, advisory, administrative opinions might well discourage the practice of giving such opinions, with a net loss of far greater proportions to the average citizen than any possible gain which could accrue.
Helco Prods. Co. v. McNutt, 137 F.2d 681, 684 (D.C.Cir.1943).


. As Judge McGowan observed in another case involving the justiciability of constitutional claims under the Hatch Act:
Enforcement by the [CSC] only after hearing may mean, in one case, that there is no adverse application of the statute to complain of, and, in the next, that the constitutional issue goes before the court on a fully developed record. It is not irrational for both Congress and court to think that the virtues of this approach in terms of the most efficient employment of judicial resources are to be weighed in the balance as against the claims even of the First Amendment.
Dingess v. Hampton, 305 F.Supp. 169, 174 (D.D.C.1969) (three-judge court); see Golden v. Zwickler, 394 U.S. 103, 110, 89 S.Ct. 956, 960, 22 L.Ed.2d 113 (1969).


. Although the concerns expressed here — preserving administrative authority and conserving judicial resources — are typically cited in aid of requiring the exhaustion of administrative remedies (a requirement the district court found inadequate to describe impediments to federal court review of the Special Counsel's opinion, see supra p. 752 & note 7), we believe that both considerations are comprehended by the "fitness for judicial decision” criterion of ripeness as well. Cf. Public Citizen Health Research Group v. Commissioner, Food & Drug Admin., 740 F.2d 21, 30 (D.C.Cir.1984) ("ripeness” and "finality” doctrines “tend to converge in that both are meant to prevent premature judicial intervention in the administrative process").


.Whether the opinion constitutes "final agency action" under § 10 of the Administrative Procedure Act, 5 U.S.C. § 704 (1982), we need not decide. We note, however, that it is difficult to regard an advisory opinion reflected upon, researched, and written on four days’ notice — at the behest of parties who held the Special Counsel’s feet to the fire of litigation while providing him with few facts — as a product of the agency's considered judgment.


. The facts may be "hypothetical,” see Automatic Laundry, 443 F.2d at 692, provided that they are sufficiently numerous to furnish a concrete setting'for review (and sufficiently typical to make that review worthwhile).


. On the contrary, the Special Counsel’s reservation of his right not to rush to judgment about a broad category of cases, but instead to consider in every instance a number of "relevant factors,” see supra note 6, underscores the indefiniteness of this dispute, despite the presence of categorical language in the concluding portion of the advisory letter. The letter advice does not, by its terms, disclose the Special Counsel’s intentions about enforcement; and the list of "other relevant factors” affords the Special Counsel enough flexibility to ensure that the very human tendency to stand by one’s publicly expressed opinions would not dictate proceedings against participants in particular voter registration drives.


. NTEU contends that the Special Counsel should have declined to rule or requested more facts if he believed that he was short on meaningful information. NTEU Brief at 30. But the unions themselves effectively foreclosed these options by pressuring the Special Counsel to render an opinion "within the week.” See NTEU J.A. 36.


. AFGE J.A. 22-23. AFGE brought the letters to the district court’s attention on March 30, 1984. See id. at 2.


. There is no indication in the record that any local requested the Special Counsel’s advice about that local’s particular situation.


. See Wash.Post, Apr. 17, 1984, at A19, col. 4 (quoting statement of K. William O'Connor, MSPB Special Counsel, that his office ”stress[es] education, rather than prosecution”).


. The district court commented that if the generality of the advice generated hardship, the problem was in large part one of the unions’ making, for the Special Counsel
could tailor his opinion only as narrowly as plaintiffs’ request would allow.... [H]e was given few facts and was not advised of others ... which might have permitted a narrower ruling____ Should [plaintiffs] desire clarification, they are free to supply the Special Counsel with more information and ask him to elaborate.
O'Connor, 589 F.Supp. at 1563.


. And if the OPM is unresponsive, the unions may ask Congress to act. See Wash.Post, Oct. 5, 1984, at A21, col. 1 (Senate resolution instructing OPM Director that nonpartisan voter registration drives do not violate § 2(6) of the Intergovernmental Personnel Act of 1970, 42 U.S.C. § 4701(6) (1982)). .


. This disposition dispels whatever incremental chilling effect the existence of a district court decision upholding the Special Counsel's opinion on the merits may have.